Exhibit 10.1 - Employment Agreement with Randall Dean EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT is dated as of January 15, 2008 by and between Randall Dean (“Executive”) and Regency GP LLC (the “Managing General Partner”), the managing general partner of the general partner of Regency Energy Partners LP (the “Partnership”). WHEREAS, ADJHR, LLC(the “Company”) is an indirect wholly-owned subsidiary of the Partnership; and WHEREAS, the Managing General Partner wishes to employ Executive to serve as its employee and to serve as the President and Chief Executive Officer of the Company; NOW THEREFORE, in consideration of the premises and the mutual covenants set forth below, the parties hereby agree as follows: 1.Employment.The Managing General Partner hereby agrees to employ Executive to serve as its employee and to serve as the President and Chief Executive Officer of the Company, and Executive hereby accepts such employment, on the terms and conditions hereinafter set forth. 2.Term.The period of employment of Executive by the Managing General Partner under this Agreement (the “Employment Period”) shall commence on January 15, 2008 (the “Commencement Date”) and shall continue through the third anniversary thereof. 3.Position and Duties.During the Employment Period, Executive shall serve as the President and Chief Executive Officer of the Company, and shall report to the Chief Executive Officer (or, if there is no Chief Executive Officer, the highest-level executive officer) of the Managing General Partner.Executive shall have those powers and duties with respect to the Company normally associated with the position of President and Chief Executive Officer, and such other powers and duties as may be assigned to him by the Board of Directors of the Managing General Partner (hereinafter referred to as “Board”); provided that, the Board shall assign him only such other powers and duties as are of a type, nature and dignity consistent with Executive’s position, and do not violate any applicable laws or regulations.Subject to the remaining provisions hereof, Executive shall devote his full working time, attention and energies to the performance of his duties for the Managing General Partner.Executive shall retain the ability, without violating the terms of employment with the Company or the Partnership’s conflict of interest policies, to (i) have an indirect economic interest in CDM MAX, LLC, a Texas limited liability company (“CDM MAX”), (ii) have board-level involvement with the operations and affairs of CDM MAX, provided that such involvement does not significantly interfere with Executive’s duties to the Company, and (iii) receive payments related to CDM MAX, both in respect of the indirect ownership position and consulting fees disclosed to the Managing General Partner; provided, however, that Executive may not cause CDM MAX to solicit customers of the Partnership or any of its Subsidiaries in areas in which CDM MAX may become competitive with the Partnership or any of its Subsidiaries. Executive may also manage personal investments and engage in civic or charitable activities so long as the same do not interfere with the performance of Executive's responsibilities as an employee of the Managing General Partner in accordance with this Agreement.If, from time to time, the Company or an Affiliate of the Company desires that the Executive render services to any such Affiliate outside the scope of the services described above, then (i) the Company shall first obtain authorization from the Chief Executive Officer (or, if there is no Chief Executive Officer, the highest-level executive officer) of the Managing General Partner and (ii) any additional compensation to Executive for providing those services must be reasonably acceptable to Executive. 4.Place of Performance.The place of employment of Executive shall be at the Company’s principal executive offices in Houston, Texas, or at such other offices as the Board may designate; provided, that Executive shall not be required to relocate outside of the Greater Houston Metropolitan Area.Executive acknowledges that he may be required to travel on Company business during the Employment Period. 5.Compensation and Related Matters. (a)Base Salary.During the Employment Period, the Managing General
